ORDER
PER CURIAM.
This is an appeal from the trial court’s denial of Mark Hammett’s Rule 29.15 motion for post-conviction relief. Hammett, who was convicted after bench trial of first-degree murder, and armed criminal action, for stabbing to death Christina Kinder, claims that his trial counsel’s decision not to call the victim’s brother to testify amounted to ineffective assistance of counsel. The findings and conclusions of the trial court were not clearly erroneous. Rule 29.15(k). The judgment is affirmed. Rule 84.16(b).